Citation Nr: 1047482	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  10-05 941 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in the decision of Capellan v. Peake, 539 F. 
3d 1373 (2009), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that in accordance with 
VA's 38 U.S.C. § 5103A duty to assist, where a claimant submits 
new evidence subsequent to a verification of service, that 
evidence must be submitted and considered in connection with a 
new request for verification of service from the service 
department pursuant to 38 C.F.R. § 3.203(c).  The Federal Circuit 
stated specifically that 38 C.F.R. § 3.203 requires that military 
service be determined based on all relevant evidence, with due 
application of the duty to assist in 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159 and the statutory and regulatory requirements to 
consider all information and lay evidence of record pursuant to 
38 U.S.C.A. § 5107(b).  Id.

In the instant case, the Board notes that there is one service 
certification by the Service Department dating back to August 
1962 which found that the appellant had no service as a member of 
the Philippine Commonwealth Army.  Subsequent to the 
certification, the appellant submitted an Affidavit for 
Philippine Army Personnel, a certification of service in the 
USAFIP NL from the Assistant Adjutant General of the Armed Forces 
of the Philippines and a certification of Recognized Guerilla 
service from October 1943 to September 1945.  These documents 
were submitted after the August 1962 certification.  Therefore, 
and following the holding in Capellan, a new recertification of 
service is needed which considers all of the new evidence 
submitted by the appellant.

(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should contact the appropriate 
entity and make a new request for 
verification of the appellant's service 
including, but not limited to, any recognized 
guerrilla service.  The NPRC should be 
provided with copies of all relevant evidence 
submitted by the appellant after the latest 
request for certification.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the appellant's 
pending claim in light of any additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



